                                    UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF MICHIGAN
                                         SOUTHERN DIVISION


PAMELA WOOD,

           Plaintiff,

v.                                                                       Lead Case No. 1:18-cv-19
                                                                         Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
__________________________________

PAMELA WOOD,

           Plaintiff,

v.                                                                       Case No. 1:18-cv-156
                                                                         Hon. Ray Kent

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
__________________________________/

                                                     OPINION

                    Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied her claim for disability insurance benefits (DIB).1

                    Plaintiff alleged a disability onset date of October 1, 2010. PageID.202. Plaintiff

identified her disabling conditions as osteoarthritis, chronic dry eye, chronic obstructive

pulmonary disease (COPD), Epstein Barr virus, tinnitus, and depression. PageID.205. Prior to


1
    All citations to documents and records are found in the Lead Case unless otherwise noted.

                                                           1
applying for DIB, plaintiff completed two years of college and had past employment as an art

consultant, cashier, cook, custodian, cleaner, and utility worker.         PageID.49, 207.     An

administrative law judge (ALJ) reviewed plaintiff’s claim de novo and entered a written decision

denying benefits on March 1, 2017. PageID.40-51. This decision, which was later approved by

the Appeals Council, has become the final decision of the Commissioner and is now before the

Court for review.

               I.     LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.



                                                2
               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §404.1505; Abbott v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

                                                 3
               II.     ALJ’s DECISION

               Plaintiff’s claim failed at the fifth step of the evaluation. At the first step, the ALJ

found that plaintiff had not engaged in substantial gainful activity since the alleged onset date of

October 1, 2010, through her date last insured of December 31, 2013. PageID.42. At the second

step, the ALJ found that through the date last insured, plaintiff had the following severe

impairments: COPD; degenerative joint disease of the knees with right medial meniscus tear;

degenerative joint disease of the hands; history of bilateral carpal tunnel release, with recent

recurrence on left; chronic Epstein Barr virus infection with chronic fatigue; and depression.

PageID.42. At the third step, the ALJ found that through the date last insured, plaintiff did not

have an impairment or combination of impairments that met or equaled the requirements of the

Listing of Impairments in 20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.42.

               The ALJ decided at the fourth step:

               After careful consideration of the entire record, the undersigned finds that,
       through the date last insured, the claimant had the residual functional capacity to
       perform light work as defined in 20 CFR 404.1567(b) except she must be able to
       change her position between sitting and standing every 15 to 30 minutes, as needed.
       She can occasionally climb stairs or ramps, but never climb ladders, ropes, or
       scaffolds. She can frequently balance or stoop, but never kneel or crawl, and can
       occasionally crouch. She must avoid environments with extreme cold or heat,
       extreme humidity, or excessive pulmonary irritants. She can handle and finger
       frequently. She is limited to simple and routine tasks. She cannot interact with the
       public, but can occasionally interact with coworkers or supervisors.

PageID.45. The ALJ also found that through the date last insured, plaintiff was unable to perform

any past relevant work. PageID.45.

               At the fifth step, the ALJ found that through the date last insured, plaintiff could

perform a significant number of unskilled jobs at the light exertional level in the national economy.

PageID.49-50. Specifically, the ALJ found that plaintiff could perform unskilled, light work in

the national economy such as a sorter (240,000 jobs), inspector-battery (400,000 jobs), clerical

                                                  4
assistant (165,000 jobs). PageID.50. Accordingly, the ALJ determined that plaintiff has not been

under a disability, as defined in the Social Security Act, from October 1, 2010 (the alleged onset

date) through December 31, 2013 (the date last insured). PageID.50.

                III.   DISCUSSION

                Plaintiff’s brief raised four issues on appeal.

                A.     The ALJ did not take into account concentration,
                persistence and pace (CPP) limitations she found.

                Plaintiff contends that the decision is internally inconsistent because the ALJ found

that plaintiff had moderate restrictions in CPP at step three, but omitted the restriction from the

residual functional capacity (RFC) finding at step four. The Court disagrees. The finding referred

to by plaintiff was made at step three of the sequential evaluation process when the ALJ was

required to determine whether plaintiff met the “paragraph B” requirements of listed impairments

12.04. PageID.43-45. The reference to CPP in “paragraph B” is written in the disjunctive. To

meet the listing by showing CPP, the claimant must have an extreme or marked limitation in the

ability to “concentrate, persist or maintain pace.” Listing 12.04.B.3. Given this requirement, the

ALJ’s finding in paragraph “B” was not required to specify whether the moderate degree of

limitation applied to concentration, persistence, pace, or any combination of those functions. See

Kraus v. Colvin, No. 13-C-0578, 2014 WL 1689717 at *15 (E.D. Wis. Apr. 29, 2014) (“Because

three different functions [in paragraph ‘B’] are listed in the disjunctive, however, a check in the

moderate box does not indicate whether the limitation applies to one, two, or all three functions. .

. the mental residual functional capacity assessment requires a more detailed assessment than the

preliminary assessment used at steps 2 and 3 to determine whether the impairment is severe and

meets a listing.”).




                                                   5
               If an ALJ finds that a claimant has failed to meet the requirements of a listed

impairment, then the ALJ determines the claimant’s RFC in a separate determination made at step

four. See Gentry v. Commissioner of Social Security, 741 F.3d 708, 722 (6th Cir. 2014). As the

Court observed in Pinkard v. Commissioner of Social Security Administration, No. 1:13-cv-1339,

2014 WL 3389206 (N.D. Ohio July 9, 2014):

       [T]he ALJ does not have to include paragraph B finding[s] in his RFC finding.
       Paragraph B findings under the listings are findings at step three of the sequential
       evaluation process, and are not RFC findings pertaining to steps four and five of
       the sequential evaluation process. 20 C.F.R. pt. 404, subpt. P, app. 1, Section 12.00.
       Hence, the ALJ was correct in finding that Plaintiff had moderate limitations in
       evaluating her mental impairment under the listings at step three of the sequential
       evaluation process, and in not including a “moderate limitation in concentration,
       persistence, and pace” in his residual functional capacity finding at steps four and
       five.

Pinkard, 2014 WL 3389206 at *10.

               In the present case, the ALJ incorporated the relevant portions of the “paragraph

B” criteria into the RFC assessment:

              The limitations identified in the "paragraph B" criteria are not a residual
       functional capacity assessment but are used to rate the severity of mental
       impairments at steps 2 and 3 of the sequential evaluation process. The mental
       residual functional capacity assessment used at steps 4 and 5 of the sequential
       evaluation process requires a more detailed assessment. The following residual
       functional capacity assessment reflects the degree of limitation the undersigned has
       found in the "paragraph B" mental functional analysis.

PageID.45.

               Plaintiff’s reliance on Keeton v. Commissioner, 583 Fed. Appx. 515, 533-34 (6th

Cir. 2014) for the proposition that “an RFC finding for a claimant found limited in CPP must

address all three limitations (i.e., concentration, persistence and pace) is misplaced. See Palmer v.

Commissioner of Social Security, No. 1:16-cv-660, 2017 WL 2129689 at *4 (W.D. Mich. May 17,

2017) (limiting Keeton to situations where “it was ‘not clear’ whether the ALJ had incorporated



                                                 6
the moderate limitations that were earlier found into the hypothetical and RFC determination”).

Here, the ALJ stated that the RFC includes the limitations found in the “paragraph B” analysis.

PageID.45. In this regard, the RFC included the non-exertional limitations that plaintiff “is limited

to simple and routine tasks” and “cannot interact with the public, but can occasionally interact with

coworkers or supervisors.” PageID.45. For these reasons, the ALJ did not err in omitting the step

three “paragraph B” findings in either plaintiff’s RFC or the hypothetical question. Accordingly,

plaintiff’s claim of error will be denied.

                 B.      The ALJ did not give adequate reasons to reject
                 plaintiff’s complaints

                 Plaintiff contends that the ALJ gave excessively vague reasons for rejecting her

complaints. The Commissioner must provide a statement of evidence and reasons on which the

decision is based. See 42 U.S.C. § 405(b)(1). While it is unnecessary for the ALJ to address every

piece of medical evidence, see Heston, 245 F.3d at 534-35, an ALJ “must articulate, at some

minimum level, his analysis of the evidence to allow the appellate court to trace the path of his

reasoning.” Diaz v. Chater, 55 F.3d 300, 307 (7th Cir. 1995). “It is more than merely ‘helpful’

for the ALJ to articulate reasons . . . for crediting or rejecting particular sources of evidence. It is

absolutely essential for meaningful appellate review.” Hurst v. Secretary of Health and Human

Services, 753 F.2d 517, 519 (6th Cir. 1985).

                 Plaintiff points out two instances of the alleged vague reasoning. First, the ALJ

stated:

                To the claimant's credit, she has cut back on smoking. (Hearing Testimony)
          However, evidence prior to the date last insured reflects that she is an everyday
          smoker despite being urged to quit. (See e.g. 2F/8)

Plaintiff contends that “[T]he ALJ mentions Plaintiff’s smoking. How does that impugn her

alleged limitations? The ALJ nowhere says.” Plaintiff’s Brief (ECF No. 13, PageID.775). The

                                                   7
medical record cited by the ALJ identifies plaintiff as a “[c]urrent every day smoker.” PageID.48,

365.   Contrary to plaintiff’s contention, the ALJ’s statement appears relevant to plaintiff’s

contention that she is disabled by COPD, has a hard time breathing, and plaintiff’s testimony that

she has cut back to 4-5 cigarettes a day. PageID.46.

                Second, plaintiff contends that the ALJ’s findings that she had a normal range of

motion does not impugn her complaints at a doctor’s visit in which she complained about shortness

of breath, dizziness, fatigue and bilateral foot pain. Plaintiff’s Brief at PageID.47, 775. The ALJ’s

finding does not appear to be related to her complaints at that time. However, the finding is related

to plaintiff’s contention that she has disabling arthritis. PageID.46. Accordingly, plaintiff’s claim

of error is denied.

                C.      The ALJ mishandled the ankle problem

                Plaintiff contends that the ALJ erred by failing to identify her ankle problems as a

severe impairment. “Disability” is defined as the “inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). A “severe impairment” is defined as an

impairment or combination of impairments “which significantly limits your physical or mental

ability to do basic work activities.” 20 C.F.R. § 404.1520(c). Under the Social Security Act, a

disability is defined as the inability to do any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than twelve months. 42 U.S.C.

§§ 423(d)(1)(A) and 1382c(a)(3)(A); 20 C.F.R. § 404.1505(a).

                Here, the ALJ stated:



                                                   8
               In addition, the record reflects a history of fracture of the lower extremity
       (left ankle fracture in 2012). (1F/6-10; 2F/24, 25, 28) Imaging showed a
       nodisplaced [sic] fracture and mild degenerative joint disease of the ankle. (2F/20)
       Treatment records reflect ankle pain following the injury. (See e.g. 2F/14) April
       2012 records reflect that the claimant was doing much better, did her exercises on
       her own, and did not go to physical therapy. She was walking well and range of
       motion looked "excellent." (2F/23) The claimant testified that her ankle swells
       which is reflected in current records (6F/12); however, records just prior to the date
       last insured in 2013 do not show swelling/edema. (2F/10, 6F/3) The fracture healed
       and did not last 12 months or longer.

PageID.42.

               Plaintiff contends that the ALJ engaged in “cherry picking” the evidence to reach

that conclusion. As an initial matter, the argument that the ALJ mischaracterized or “cherry-

picked” the record is frequently made and seldom successful, because “the same process can be

described more neutrally as weighing the evidence.” White v. Commissioner, 572 F.3d 272, 284

(6th Cir. 2009). That being said, the record reflects that plaintiff injured her ankle on or about

January 28, 2012. PageID.327-330. By April 2012, during a six-week checkup, the doctor found

that plaintiff did not go to physical therapy, that she was walking well, that her range of motion

was excellent, and that the films demonstrated healing. PageID.380. The record provides

substantial evidence to support the ALJ’s decision that plaintiff’s ankle injury did not meet the

durational requirement to qualify as a severe impairment.

               Even if the ALJ had erred by failing to identify this as a severe impairment, this

would not constitute reversible error. The fact that some of a claimant’s impairments were not

deemed to be severe at step two is legally irrelevant. Anthony v. Astrue, 266 Fed. Appx. 451, 457

(6th Cir. 2008). See Hedges v. Commissioner of Social Security, 725 Fed. Appx. 394, 395 (6th

Cir. 2018) (failure to find impairments “not severe” at step two is legally irrelevant, because the

ALJ must consider the limiting effects of all impairments, including those that are “not severe” at

step four). The record reflects that. Accordingly, plaintiff’s claim of error is denied.

                                                 9
               D.      The ALJ failed to address regional jobs

               Plaintiff contends that the ALJ’s decision is not supported by substantial evidence

at step five. In response to the ALJ’s hypothetical question, the vocational expert (VE) testified

as follows:

               Okay. This person could work in a variety of sorter positions. There are 55
       DOT numbers for light unskilled sorters totaling about 240,000 in the country. An
       example would be as a mail sorter, 209.687-026. This person could also work as an
       inspector. There are 62 separate DOT numbers for light unskilled inspectors
       totaling about 400,000 in the country. An example would be as a (INAUDIBLE),
       727.687-062. And this person could also work as a clerical assistant, 239.567-010.
       There are about 165,000 clerical assistants in the country.

PageID.109.

               Plaintiff contends that this testimony did not comply with 42 U.S.C. § 423(d)(2)(A),

because the VE testified as to jobs which existed nationally rather than jobs which existed in either

plaintiff’s region or at least two other regions. Plaintiff’s Brief (ECF No. 13, PageID.778-779).

Plaintiff’s claim is without merit. “[T]he number of jobs that contributes to the ‘significant number

of jobs’ standard looks to the national economy—not just a local area.” Harmon v. Apfel, 168 F.3d

289, 292 (6th Cir. 1999). In Phillips v. Astrue, No. 5:10-cv-2651, 2011 WL 5526079 (N.D. Ohio

Nov. 14, 2011) the court rejected an argument similar to the one set forth by plaintiff:

               The VE testified that Plaintiff could perform a total of 106,000 jobs in the
       national economy. (See Tr. 48-49.) Work that exists in the national economy is
       defined as work that exists either in the region where an individual lives or in
       several regions of the country. Id. (quoting 42 U.S.C. § 423(d)(2)(A)); Hall v.
       Bowen, 837 F.2d 272, 275 (6th Cir. 1988). Plaintiff suggests that this definition
       requires a VE literally to state numbers of jobs in the “regional” economy as
       opposed to the “national” economy. This is a non sequitur. Plaintiff does not cite,
       and the Court is not aware of any legal authority that requires a VE to use magic
       words in his testimony to designate numbers of jobs in the “regional” economy;
       therefore, the Court is not persuaded that the VE should have done so here.
       Moreover, there is no reason to assume the VE intended a definition other than that
       set forth in the regulations.

Phillips, 2011 WL 5526079 at *11.      Accordingly, plaintiff’s claim of error is denied.

                                                 10
               IV.     CONCLUSION

               The    ALJ’s   determination    is    supported     by   substantial   evidence.   The

Commissioner’s decision will be AFFIRMED pursuant to 42 U.S.C. § 405(g). A judgment

consistent with this opinion will be issued forthwith.




Dated: March 28, 2019                                    /s/ Ray Kent
                                                         United States Magistrate Judge




                                                11
